Citation Nr: 1134324	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  10-14 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.

2.  Entitlement to a compensable initial disability rating for allergic rhinitis with sinusitis.

3.  Entitlement to an initial disability rating in excess of 10 percent for cervical spine degenerative arthritis.

4.  Entitlement to an additional compensable disability rating for radiculopathy of the bilateral upper extremities, as secondary to cervical spine degenerative arthritis.

5.  Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative arthritis.

6.  Entitlement to an additional compensable initial disability rating for instability of the right knee.

7.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative arthritis.

8.  Entitlement to an additional compensable initial disability rating for instability of the left knee.

9.  Entitlement to an initial disability rating in excess of 20 percent for left shoulder degenerative joint disease with impingement.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on separate periods of active duty from August 1987 to May 1994, from January 2005 to June 2006, and from May 2008 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for degenerative joint disease of both shoulders, cervical spine degenerative arthritis, degenerative arthritis of both knees, and allergic rhinitis with sinusitis; but denied service connection for bilateral plantar fasciitis, ingrown toenail of the left great toe, and residuals from tuberculosis.  The claims file in this matter was subsequently transferred to the RO in White River Junction, Vermont for further handling.

The Veteran filed a timely Notice of Disagreement in October 2007 as to all issues addressed in the Cleveland RO's March 2007 rating decision.  In his February 2010 substantive appeal, however, the Veteran expressed his intention to continue his appeal only as to the issues listed on the title page of this decision.  Further, the Board notes that the evidence in this case, insofar as the Veteran's right and left knee disabilities, appear to raise the possibility of additional disability ratings for instability in each knee.  Accordingly, the Board has identified those issues as also being on appeal.

In accordance with the Veteran's hearing request, expressed in his substantive appeal, a Travel Board hearing was scheduled to take place in May 2010 at the White River Junction RO.  Notice to that effect was mailed to the Veteran in April 2010.  The Veteran did not appear for the hearing and VA has not received a request to schedule a new hearing. 

The issues of the Veteran's entitlement to service connection for bilateral plantar fasciitis, a compensable initial disability rating for allergic rhinitis with sinusitis, an initial disability rating in excess of 10 percent for cervical spine degenerative arthritis, and an additional compensable initial disability rating for radiculopathies of the bilateral upper extremities, as secondary to cervical spine degenerative arthritis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At all times relevant to this appeal, the Veteran's right knee degenerative arthritis has been productive of mild instability, right leg flexion to at least 120 degrees, and loss of no more than eight degrees of extension; but has not been productive of ankylosis, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, tibia or fibula impairment, or genu recurvatum.

2.  At all times relevant to this appeal, the Veteran's left knee degenerative arthritis has been productive of mild instability, left leg flexion to at least 120 degrees and full left leg extension to zero degrees; but has not been productive of ankylosis, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, tibia or fibula impairment, or genu recurvatum.

3.  At all times relevant to this appeal, the Veteran's left shoulder degenerative joint disease with impingement has been productive of active flexion to at least 60 degrees, abduction to at least 50 degrees, external rotation to at least 30 degrees, and internal rotation to 90 degrees; but has not been productive of ankylosis of the scapulohumeral articulation, impairment of the humerus, or impairment of the clavicle or scapula.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for right knee degenerative arthritis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).

2.  The criteria for an additional 10 percent disability rating, and no more, for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2010).

3.  The criteria for an initial disability rating in excess of 10 percent for left knee degenerative arthritis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).

4.  The criteria for an additional 10 percent disability rating, and no more, for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2010).

5.  The criteria for an initial disability rating in excess of 10 percent for left shoulder degenerative joint disease with impingement have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a June 2006 pre-rating letter, the Veteran was notified of the information and evidence needed to substantiate claims for service connection for disabilities of the knees and bilateral shoulders.  Such notification would also apply to the "downstream" issue of entitlement to a higher initial disability rating for those disabilities.  In that regard, the Court has held that once service connection is granted the claim is substantiated and additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice, which was provided before service connection for the disabilities in the right and left knees and left shoulder were granted, was legally sufficient VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His complete service treatment records from all three periods of active duty service, claims submissions, and lay statements submitted in support of his claim have been associated with the record.  Additionally, the Veteran's identified and relevant post-service VA treatment records have also been obtained and associated with the record.

The Veteran was also afforded VA examinations in August 2006 and March 2008 to assess the nature and severity of his various disabilities.  In his February 2010 substantive appeal, the Veteran correctly notes that he had not received a new VA examination at any time in the preceding twelve months.  The Board notes, however, that a comprehensive Medical Evaluation Board orthopedic examination of the knees and left shoulder was performed in July 2009, during his most recent period of active duty service.  Moreover, the Veteran does not specifically express any worsening of his bilateral knee or left shoulder disabilities, either in his substantive appeal or in any claims submissions provided since the July 2009 Medical Evaluation Board examination.  Under the circumstances, the Board finds that a new VA examination of the Veteran's bilateral knee or left shoulder disabilities is not warranted solely on the basis of the age of the Veteran's most recent orthopedic VA examination.

In a May 2010 brief, the Veteran's representative separately asserts that the August 2006 and April 2008 VA examinations are inadequate because they do not appear to take into account whether symptoms from the Veteran's service-connected posttraumatic stress disorder and traumatic brain injury may have prevented him from comprehending the instructions and intent of those examinations. As discussed in greater detail below, however, a review of both VA examination reports reveals that full examinations and all objective findings necessary in adjudicating the Veteran's claims for increased ratings for bilateral knee and left shoulder disabilities were performed and are fully expressed in the report.  Although it is true that neither report provides any separate psychiatric findings as to the Veteran's state of mind, the Board points out that neither of these VA examinations were for the purpose of assessing the Veteran's psychiatric disabilities.  In the absence of any apparent irregularities or omissions in the VA examination reports, the Board finds that the August 2006 and April 2008 VA examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's bilateral knee and left shoulder disabilities in light of the applicable diagnostic criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board does not find that it is necessary in this case to afford the Veteran another VA examination of his bilateral knee and left shoulder disabilities.  See 38 C.F.R. § 3.159(c)(4).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

A.  General Initial Rating Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate the unlisted condition under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
 
In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath, 1 Vet. App. at 594.  In instances where the disability rating being appealed is the initial disability rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.


B.  Right Knee Degenerative Arthritis and Instability

As noted in the introductory section of this decision, service connection for right knee degenerative arthritis was granted in the Cleveland RO's March 2007 rating decision.  A noncompensable initial disability rating was assigned at that time.  After receipt of additional evidence, however, an increased initial disability rating of 10 percent was granted in a December 2009 rating decision, pursuant to Diagnostic Code (DC) 5260-5010.

Disabilities that are ratable under DC 5010, which provides rating criteria for disabilities resulting from arthritis due to trauma and substantiated by x-ray findings, must be rated in accordance with the criteria governing degenerative arthritis, which are expressed under DC 5003.  Under 38 C.F.R. § 4.71a, DC 5003, degenerative or osteoarthritis, when established by X- ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Disabilities based upon limited range of motion for the knee are evaluated by using the criteria under DC 5260 (for flexion) and DC 5261 (for extension).  See 38 C.F.R. § 4.71a.

Under DC 5260, a 10 percent disability rating is assigned where flexion of the leg is limited to 45 degrees.  A 20 percent disability rating is in order where leg flexion is limited to 30 degrees.  A maximum schedular 30 percent disability rating is assigned where leg flexion is limited to 15 degrees.

Under DC 5261, a 10 percent disability rating is appropriate where leg extension is limited to 10 degrees.  A 20 percent disability rating is in order where leg extension is limited to 15 degrees.  A 30 percent disability rating is appropriate where leg extension is limited to 20 degrees.  A 40 percent disability rating is assigned where leg extension is limited to 30 degrees.  A maximum schedular 50 percent disability rating is awarded where leg extension is limited to 45 degrees.

By way of reference, normal range of motion for the knee is from zero degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2010).

The Board notes that additional rating criteria for knee disabilities are set forth under DCs 5256 (for ankylosis), 5258 (for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion), 5259 (for symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula marked by nonunion or malunion), and 5263 (genu recurvatum).  In the absence of evidence in this case showing the existence of such disorders in the right knee, however, the Board finds that these criteria are not applicable.

The Board also notes that in VAOPGCPREC 23-97, VA General Counsel held that a veteran who demonstrates both arthritis and instability of the knee may be rated separately for each under DC 5003 and DC 5257, provided that a separate rating must be based upon additional disability.

Under DC 5257, slight recurrent subluxation or lateral instability of the knee warrants a 10 percent rating.  A 20 percent rating is awarded where the evidence shows moderate recurrent subluxation or lateral instability of the knee.  A 30 percent evaluation is in order in cases of severe recurrent subluxation or lateral instability.  The United States Court of Appeals for Veterans Claims (Court) has held that the criteria of 38 C.F.R. §§ 4.40 and 4.45, which concern the applicability of a higher evaluation in cases of such symptomatology as painful motion and functional loss due to pain, do not apply in conjunction with DC 5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  38 C.F.R. §§ 4.40 and 4.45 should be applied in conjunction with the remaining knee diagnostic codes, however.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).

The Veteran's service treatment records reflect initial complaints of right knee pain and instability in April 1988.  Nonetheless, an examination performed at that time revealed full extension and that ligamentous integrity in the knee was intact.  Range of motion testing performed in August 1995 revealed full range of motion of the right knee.

 In April 2005, during the Veteran's second period of active duty service, the Veteran sustained a right knee injury after stepping into a hole during Land Nav training.  In a firsthand account provided in a January 2008 "buddy statement," G.S. recalled that the Veteran stepped in a hole, and as a result, his lower leg was caused to move in one lateral direction while his upper leg and body moved in the opposite direction.  According to G.S., he was able to hear snapping and popping as the Veteran fell to ground.  Subsequently, G.S. assisted the Veteran from the training course and to medical treatment.  Indeed, service treatment records from April 2005 document that the Veteran was treated only three hours after the injury described in G.S.'s statement.  Those records reflect that the Veteran demonstrated difficulty ambulating with swelling at that time.  Right knee laxity was evident.  A follow-up examination performed later that month revealed full right knee motion.  The Veteran was diagnosed with a right knee sprain.

At a May 2006 in-service treatment, the Veteran reported ongoing right knee pain and instability.  An examination of the knee at that time revealed subpatellar crepitus with passive motion.  Specific range of motion findings are not provided in the record.  At a follow-up evaluation performed later that month, the Veteran continued to report right knee pain and instability.  An examination of the knee was negative for medial or lateral ligament injury, however, McMurray's test on the right knee was mildly positive on the medial side.

Following the Veteran's discharge from service in June 2006, the Veteran was afforded a VA examination in August 2006.  At that time, he reported right knee pain in the joint line associated with weakness, stiffness, swelling, sense of occasional instability, fatigue, and lack of endurance.  He also reported mild to moderate flare-ups of right knee pain which occurred approximately once a month.  According to the Veteran, such flare-ups resulted in the loss of 45 degrees of extension and flexion due to pain.  The Veteran further related that his right knee symptoms affected various daily activities, such as using the stove, doing laundry, and walking.  On examination, the right knee was tender over the joint line. However, no laxity was evident wither medially or laterally.  Anterior and posterior drawer sign, McMurray's Test, and Lachman's Test were negative.  Range of motion of the right leg was noted by the examiner as being pain free with full extension to zero degrees and flexion to 130 degrees after three repetitions.  X-rays at that time revealed early degenerative arthritis of the medial joint space and traction spurs on the patella.

VAMC treatment records, which encompass the period from August 2006 to December 2009, document further x-ray findings of degenerative joint disease in the right knee.  At a November 2006 orthopedic consultation, he reported pain,
swelling, and a sensation of instability in the right knee.  On examination, the Veteran's gait was satisfactory and he was able to heel and toe walk.  Right knee extension was full to zero degrees and the Veteran was able to flex his right knee to 120 degrees.  Mild patellar crepitation was present during motion, however, no specific findings of instability are noted in the VA examination report.

A July 2007 MRI of the right knee revealed a "bright signal" on the two millimeter thick sagittal and tilted coronal images and also on the fat-suppressed T2 coronal and axial images which was suspicious for partial tear of the femoral end of the anterior cruciate ligament.  There is no indication in the record, however, that such a tear was confirmed.

A June 2008 letter from the Department of the Army reflects that the Veteran was recalled to active duty service in West Point, New York, effective from May 13, 2008.  Service treatment records from that period of service reflect ongoing complaints and treatment for right knee symptoms.

In August 2008, the Veteran continued to report right knee instability.  On examination the Veteran's knee was normal on appearance.  Palpation of the knee was not productive of any tenderness.  Motion of the right knee was also noted as being normal, with no pain being elicited by motion.  One plane instability was noted in the right knee.

Despite the Veteran's ongoing complaints of right knee pain and persistent instability, an in-service examination performed in September 2008 was unremarkable and revealed range of motion which was "within normal limits."  Specific extension and flexion results of the right leg, however, are not provided in the September 2008 service treatment record.

In-service treatment in November 2008 revealed that slightly decreased tone of the VMO in the right leg.  Nonetheless, motion of the right knee was again noted as being "within normal limits."  Once again, specific flexion and extension findings are not provided.

Range of motion testing performed in January 2009 revealed right leg flexion to 127 degrees and a loss of eight degrees of right leg extension.  No appreciable change in motion was noted, even after three repetitions.  An examination revealed crepitus, but contrary to findings noted in the August 2008 service treatment record, Lachman's testing did not demonstrate one plane anterior instability.

In February 2009, the Veteran reported increased right knee pain.  Range of motion of the right knee, however, was noted as being within normal limits.  Interestingly, and contrary to testing performed in January 2009, Lachman's, anterior drawer, Clark's, and patella grind testing were all positive.

At a June 2009 in-service evaluation and treatment, range of motion of the right knee was again within normal limits.  Functionally, the Veteran was able to squat to 90 degrees with crepitus in the right knee.  Clarke's sign was positive in the right knee, and slight laxity of the lateral collateral ligament was observed.
 
At a comprehensive and thorough orthopedic examination performed in July 2009 by the Medical Evaluation Board, the Veteran was able to produce 130 degrees of flexion and full extension to zero degrees in the right leg.  An examination of the right knee did not reveal any evidence of erethema, warmth, effusion, or AP, varus, or valgus instability.  Good tone and muscle bulk was present without evidence of atrophy.  X-rays of the right knee were interpreted as being normal.  An MRI revealed that the anterior cruciate ligament was intact, but did reveal chondromalacia within the patellofemoral and lateral compartments, small joint effusion and prepatellar soft tissue, and a very small Baker's cyst.  On the basis of the findings from the examination, the Veteran was advised to avoid heavy lifting, repetitive bending and twisting, and high impact activities such as running.

Subsequent VA treatment records through December 2009 do not document any ongoing treatment of the Veteran's right knee.  As discussed, the Veteran has not asserted any worsening of his right knee symptoms since the July 2009 Medical Evaluation Board examination.

The foregoing evidence shows that the Veteran's right knee degenerative joint disease has consistently been marked by symptoms of pain and crepitus.  Throughout the course of this appeal, however, he has been able to consistently produce flexion of his right knee to at least 120 degrees (as reflected at a November 2006 VA treatment) and extension that is limited by no more than eight degrees (as shown at a January 2009 in-service evaluation).  The Board acknowledges the Veteran's contention, as reported at his August 2006 VA examination, that he experienced flare-ups of right knee pain which limited right leg extension and flexion by 45 degrees.  Nonetheless, the medical evidence in the record does not objectively show the occurrence of such flare-ups.  Moreover, given the extent of the motion demonstrated by the Veteran throughout the course of this appeal, the Board does not find the Veteran's reported loss of motion during flare-ups to be plausible or reflective of a reliable measurement of such loss.  Finally, although right knee motion has been accompanied by reported pain, even with such pain being considered, given the extent of right knee motion evident in the record, the overall disability picture is not consistent with a limitation of right knee flexion to 30 degrees or right knee extension to 15 degrees which is required for the next highest schedular disability rating.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261.  Accordingly, the criteria for an initial disability rating higher than10 percent under DC 5010, by way of application of the criteria under DCs 5260 and 5261, have not been met.

The Board does find, however, that the Veteran's right knee disability has been productive of mild instability.  In this regard, the Board notes that objective evidence of right knee laxity and instability has been documented since his in-service April 2005 injury.  Interestingly, subsequent VA outpatient treatment records, VA examinations, and service treatment records provide conflicting evidence as to whether instability is present in the right knee.  Nonetheless, the treatment records document consistent subjective complaints by the Veteran of right knee instability with positive objective findings of one plane joint instability during examinations performed in August 2008 with subsequent positive test findings noted in February 2009.  In June 2009, slight ligamentous laxity of the right knee was observed.  Under the circumstances, the Board finds that the record supports the assignment of a separate disability rating of 10 percent, and no more, for instability of the right knee, in accordance with DC 5257.

Overall, the evidence does not support a disability evaluation in excess of 10 percent for the right knee strain.  To that extent, this appeal is denied.  The evidence, however, does support the assignment of an additional disability rating of 10 percent for right knee instability.  To that extent, this appeal is granted.  38 C.F.R. §§ 4.3, 4.7.

C.  Left Knee Degenerative Arthritis and Instability

Service connection for left knee degenerative arthritis was granted in the Cleveland RO's March 2007 rating decision.  As in the case of the Veteran's right knee disability discussed above, a noncompensable initial disability rating was assigned.  However, a subsequent December 2009 rating decision granted an increased initial disability rating of 10 percent, assigned pursuant to Diagnostic Code (DC) 5260-5010.

As discussed above, disabilities that are ratable under DC 5010 are rated pursuant to the criteria for degenerative arthritis under DC 5003.  Disabilities ratable under DC 5003 are rated based upon limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In cases concerning range of motion of either knee, disabilities are rated by using the criteria under DC 5260 (for flexion) and DC 5261 (for extension).  See 38 C.F.R. § 4.71a.

For ease of reference, the Board here repeats that DC 5260 provides for a 10 percent disability rating is assigned where flexion of the leg is limited to 45 degrees.  A 20 percent disability rating is in order where leg flexion is limited to 30 degrees.  A maximum schedular 30 percent disability rating is assigned where leg flexion is limited to 15 degrees.

Under DC 5261, a 10 percent disability rating is appropriate where leg extension is limited to 10 degrees.  A 20 percent disability rating is in order where leg extension is limited to 15 degrees.  A 30 percent disability rating is appropriate where leg extension is limited to 20 degrees.  A 40 percent disability rating is assigned where leg extension is limited to 30 degrees.  A maximum schedular 50 percent disability rating is awarded where leg extension is limited to 45 degrees.

Once again, normal range of motion for the knee is from zero degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2010).

In the absence of evidence showing the presence of ankylosis, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, tibia or fibula impairment, or genu recurvatum in the left knee, the rating criteria under DCs 5256, 5258, 5259, 5262, and 5263 are not for application in this case. 

With reference to the Veteran's left knee, service treatment records show that the Veteran was diagnosed with a left knee meniscal tear and anterior cruciate ligament disruption in January 1997.  In May 1997, the Veteran underwent left knee surgery.  Although subsequent service treatment records from the Veteran's service through 2006 document frequent complaints and treatment for a right knee disorder, they do not reflect any ongoing in-service treatment for left knee symptoms.

At his August 2006 post-service VA examination, the Veteran reported knee pain which was greater in his right knee than in his left.  Specifically with regard to his left knee, he reported pain graded as a two on a scale of one to ten with associated weakness, stiffness, instability, and locking.  Although the Veteran stated that he was unsure of what the precipitating factors for his left knee pain were, he specifically denied that running aggravated his left knee pain.  The Veteran reported that he experienced flare-ups which occurred once every three or four months, where if he slips or moves the wrong way, he was required to cease all activity due to severe pain and swelling.  He stated that on such occasions, he required help from friends for activities of daily living.  He elaborated that any movement during such flare-ups caused pain and totally limited his ability to extend and flex his left leg.  Physical examination of the left knee revealed well-healed arthroscopic incisions with well-healed short anterior longitudinal surgical scar medial to the tibial tubercle.  Range of motion testing revealed total and normal range of motion, consisting of extension to zero degrees and flexion to 130 degrees.  No laxity was evident, either medially or laterally.  Mild patellar crepitation, however, was noted with motion.  X-rays of the left knee revealed degenerative arthritis with evidence of prior anterior cruciate ligament reconstruction, as documented in the service treatment records.

VA outpatient treatment records for the period from August 2006 to December 2009 include x-ray findings of degenerative joint disease in the left knee.  A November 2006 orthopedic consultation documents reported complaints of left knee pain.  Instability, however, was denied by the Veteran.  Range of motion testing of the left knee revealed full extension and flexion to 120 degrees.

Service treatment records from the Veteran's period of active duty from May 2008 to February 2010 reflect frequent evaluation and treatment relative to the left knee.  
In this regard, range of motion testing performed in January 2009 revealed left knee flexion to 140 degrees and full extension to zero degrees.  No appreciable change in motion was observed after three repetitions.

In June 2009, the Veteran reported ongoing left knee pain and instances of instability in the left knee, although he again acknowledged that symptoms were worse in his right knee than in his left.  On examination, left knee range of motion was "within normal limits."  Specific ranges of motion for the left knee, however, were not provided.  Slight laxity of the lateral collateral ligament was observed in the left knee.

At the Veteran's July 2009 Medical Evaluation Board orthopedic examination, the Veteran reported constant and dull aching in his left knee. Which was exacerbated by activities and improved with immobility and rest.  An examination of the left knee revealed retropatellar tenderness with crepitance.  Nonetheless, no AP, varus, or valgus instability was observed.  Demonstrated range of motion included flexion to 130 degrees and full extension to zero degrees.  Radiological studies of the left knee were not performed at that time.

The evidence of record shows that the Veteran's left knee degenerative joint disease has been manifested by reported pain as well as objective findings of crepitance.  Nonetheless, the Veteran has been able to demonstrate left leg flexion to at least 120 degrees (as shown at a November 2006 VA treatment) with full extension to zero degrees throughout the course of this appeal.  As in the case of the Veteran's right knee, the Board recognizes the Veteran's reported flare-ups of left knee symptoms, which by the Veteran's account is debilitating and requires the Veteran to obtain assistance in performing his activities of daily living.  Such flare-ups, however, are not indicated by the objective findings expressed in the medical evidence.  Similarly, although the Board notes that several lay statements have been provided on the Veteran's behalf by his friends, none of the statements attest to such debilitating flare-ups.  Additionally, and as discussed relative to the Veteran's right knee claim, the extent of the motion demonstrated by the Veteran and the objective findings in the left knee throughout the course of this appeal are not consistent with the flare-ups reported by the Veteran.  Finally, given the extent of the left knee motion shown in the record, the Board finds that the overall disability picture is not consistent with a limitation of left knee flexion to 30 degrees or extension to 15 degrees, as required for the next highest schedular disability rating.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261.  As such, the criteria for an initial disability rating higher than10 percent for left knee degenerative arthritis under DC 5010, by way of application of the criteria under DCs 5260 and 5261, have not been met.

As discussed more fully in the preceding section of this decision, arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257, provided that a separate rating must be based upon additional disability.

Under DC 5257, slight recurrent subluxation or lateral instability of the knee warrants a 10 percent rating.  A 20 percent rating is awarded where the evidence shows moderate recurrent subluxation or lateral instability of the knee.  A 30 percent evaluation is in order in cases of severe recurrent subluxation or lateral instability.  The United States Court of Appeals for Veterans Claims (Court) has held that the criteria of 38 C.F.R. §§ 4.40 and 4.45, which concern the applicability of a higher evaluation in cases of such symptomatology as painful motion and functional loss due to pain, do not apply in conjunction with DC 5257.  See Johnson, 9 Vet. App. at 11.

As noted above, a June 2009 examination of the left knee revealed the presence of slight laxity of the lateral collateral ligament in the left knee.  Accordingly, the Board finds that the Veteran's left knee disability has been productive of mild instability.  As such, the Veteran is entitled to a separate disability rating of 10 percent, and no more, for instability of the left knee, in accordance with DC 5257.

Overall, the evidence does not support a disability evaluation in excess of 10 percent for the right knee strain.  To that extent, this appeal is denied.  The evidence, however, does support the assignment of an additional disability rating of 10 percent for right knee instability.  To that extent, this appeal is granted.  38 C.F.R. §§ 4.3, 4.7.

D.  Left Shoulder Degenerative Joint Disease with Impingement

Service connection for degenerative joint disease with impingement of the bilateral shoulders was granted in a March 2007 rating decision.  An initial disability rating of 10 percent, encompassing disabilities in both shoulders was assigned.  In a subsequent December 2009 rating decision, disabilities of the Veteran's right and left shoulders were assigned separate and distinct disability ratings.  Based upon additional evidence received by VA, an increased initial disability rating of 20 percent was assigned for the Veteran's left shoulder disability pursuant to DC 5010-5201.

As discussed in relation to the Veteran's knee disabilities, disabilities that are ratable under DC 5010 are rated pursuant to the criteria for degenerative arthritis under DC 5003.  Disabilities ratable under DC 5003 are rated based upon limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In cases concerning range of motion of the shoulder, disabilities are rated by using the criteria under DC 5201.  See 38 C.F.R. § 4.71a.

Under DC 5201, a 20 percent disability rating is assigned for limitation of motion at shoulder level on the major or minor side.  Where the evidence shows limitation of motion to midway between side and shoulder level on the major side, a 30 percent disability rating is assigned (a 20 percent disability rating assigned where the disability is of the minor side).  A 40 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the major side (a 30 percent disability rating is assigned where the disability is of the minor side).  The evidence in this case shows that the Veteran is right-handed; hence, the Veteran's left arm and shoulder is treated as the minor side.

The Board notes that additional rating criteria for shoulder disabilities are set forth under DCs 5200 (for ankylosis of the scapulohumeral articulation), 5202 (for impairment of the humerus such as malunion, frequent dislocation, fibrous union, false flail joint, and flail shoulder), and 5203 (for impairment of the clavicle and scapula such as malunion, nonunion, or dislocation).  The evidence in this case, however, does not indicate any findings of such disorders.  As such, these criteria are not applicable to the Veteran's claim.

A May 2006 service treatment record reflects complaints of bilateral shoulder pain and a sensation that his shoulder was popping out of joint where the Veteran extended his arms out.  An examination at that time revealed full range of motion in the Veteran's left shoulder.

At the Veteran's August 2006 VA examination, the Veteran reported left shoulder pain which was chronic and constant and graded as an eight in severity on a scale from one to ten.  The Veteran reported further that his shoulder moved out of socket and that he experienced crepitation with shoulder movements.   He stated that his pain symptoms were accompanied by additional symptoms of weakness, swelling, heat, and instability.  According to the Veteran, he experienced flare-ups which were severe and at times occurred on a daily basis after certain movements.  Functionally, the Veteran reported that he experienced difficulty washing his hair, but did not report any other functional limitations attributable to his shoulder.  On examination, the Veteran was able to produce forward flexion from zero to 90 degrees, abduction from zero to 90 degrees, internal rotation from zero to 90 degrees, and external rotation from zero to 45 degrees.  X-rays of the left shoulder revealed early degenerative joint disease with impingement syndrome.

VA treatment records from August 2006 to December 2009 reflect complaints of left shoulder symptoms.  X-rays of the left shoulder taken in October 2006 confirmed the presence of early degenerative changes.  November 2006 VA treatment records reflect subjectively reported crepitation in the left shoulder with intermittent episodes of sharp pain and continued sensations that the left shoulder was slipping out of its socket.  According to the treatment record, demonstrated motion in the left shoulder was "satisfactory."  In this regard, the record notes that external rotation of the left arm was to 40 degrees, however, does not provide the extent of flexion, abduction, or internal rotation.  Functionally, the Veteran was advised to avoid repetitive overhead activities, heavy lifting, and strenuous pushing and pulling activities.
 
A March 2007 VA treatment record reflects objective findings of laxity of the AC joint in the Veteran's left shoulder.  Nonetheless, range of motion testing performed in June 2007 revealed full range of motion.  A July 2007 MRI of the left shoulder again revealed degenerative changes, but otherwise indicated a routine examination.

Service treatment records from the Veteran's active duty from May 2008 to February 2010 reflect frequent treatment and evaluation of the left shoulder.

A June 2008 evaluation performed at Fletcher Allen Health Care revealed popping and limited motion of the left shoulder, although specific range of motion findings again are not expressed in the record.  Range of motion testing performed a month later, in July 2008, revealed flexion to 170 degrees, abduction to 180 degrees, and external rotation to 60 degrees.

In January 2009, the Veteran was able to produce left shoulder flexion to 143 degrees, abduction to 110 degrees, internal rotation to 90 degrees, and external rotation to 73 degrees.  No change in motion was evident after three repetitions.

An MRI of the left shoulder, performed in February 2009 revealed numerous findings, including posterior and posterior superior bony glenoid cystic changes consistent with previous reverse bony Bankart injury, slap lesion and posterior labral tear, and tendinopathy with undersurface partial tear of the infraspinatus tendon.

Range of motion testing performed in June 2009 revealed left shoulder forward flexion to 90 degrees and abduction to 130 degrees, with pain at the ends of motion.  The extent of internal or external rotation of the left shoulder was not reported.  At a follow-up examination performed later that month, the Veteran reported worsening of his left shoulder pain.  Repeated range of motion studies revealed forward flexion to 60 to 70 degrees, abduction of 50 to 70 degrees, and external rotation to 30 degrees.

At the Veteran's July 2009 Medical Evaluation Board examination, the Veteran reported left shoulder pain characterized as a sharp, stabbing, and intermittent pain that could be exacerbated by overhead activities or even a simple tap on the shoulder.  Examination of the left shoulder revealed good muscle bulk without any sign of atrophy.  The Veteran was able to produce active flexion to 160 degrees, abduction to 180 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees.  Tests of the left shoulder were negative for impingement sign.

Overall, the range of left shoulder motion shown by the record fluctuates over a fairly wide range for all planes of motion throughout the course of the Veteran's appeal.  Nonetheless, the Board notes the Veteran has been able, at all times relevant to this appeal, to produce left arm flexion, abduction, internal rotation, and external rotation that is well in excess of 25 degrees.

The Board again acknowledges the Veteran's reported flare-ups of left shoulder pain.  It also notes lay statements submitted in January 2008 by the Veteran's friends, T.C. and M.R.L., which attest to the Veteran's difficulties in relation to his left shoulder.  In his statement, T.C. provides anecdotal evidence in which he observed the Veteran attempting to wash dishes before being required to stop due to shoulder pain.  M.R.L. states that he has observed the Veteran attempting to work out in the gym and has witnessed significant problems in both shoulders.  He does not, however, differentiate whether the Veteran's difficulties arise out of symptoms in his left shoulder or his right shoulder, which is not at issue in this appeal.  Notwithstanding the various lay assertions made with respect to the Veteran's left shoulder, the extent of the left arm motion shown by the Veteran does not suggest an overall disability picture that is commensurate to a limitation of left arm flexion, abduction or internal or external rotation to 25 degrees or less.  Moreover, the Board notes that the record does not demonstrate that the Veteran has required any hospitalization for his left shoulder disability, nor does the evidence show substantial occupational impairment that is attributable to the Veteran's left shoulder disability.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5201.

Under the circumstances, the criteria for an initial disability rating higher than 20 percent for left shoulder degenerative joint disease with impingement, under DC 5010, by way of application of the criteria under DC 5201, have not been met.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

E.  Staged Ratings and Extraschedular Considerations

With respect to each of the foregoing service-connected disabilities, VA has not received any evidence showing that they have markedly interfered with the Veteran's employment status beyond that interference already contemplated by the assigned disability ratings.  Moreover, there is no indication that these disabilities have necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board is not required, for any of the foregoing disabilities, to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Board also finds that there is no basis for further "staged" ratings in this case.  Rather, the extent of the Veteran's disabilities, which has been shown upon examination, are fully contemplated by the initial disability ratings assigned.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative arthritis is denied.

Entitlement to an additional initial disability rating of 10 percent for instability of the right knee is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative arthritis is denied.

Entitlement to an additional initial disability rating of 10 percent for instability of the left knee is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 20 percent for left shoulder degenerative joint disease with impingement is denied.


REMAND

Concerning the Veteran's claim of entitlement to service connection for bilateral plantar fasciitis, a VA examination performed in August 2006 indicated that the Veteran's plantar fasciitis had apparently resolved.  Nonetheless, subsequent service treatment records from June and July 2009 document renewed complaints of plantar fasciitis, manifested by pain in the bilateral arches after activities such as marching or running.  The Veteran should be afforded a new VA examination to determine the nature and etiology of his bilateral foot disorder.  38 C.F.R. § 3.159(c)(4).

With regard to the Veteran's claim for a compensable initial disability rating for allergic rhinitis with sinusitis, the Board notes that the August 2006 VA examination and subsequent VA outpatient and service treatment records consistently document ongoing and chronic headaches that occurred on a daily basis.  The etiology of the Veteran's headaches is unclear.  In this regard, at his August 2006 VA examination, the Veteran reported his headaches as "sinus headaches" which were free of drainage but manifested by pressure and pain.  An August 2007 VA outpatient treatment record, however, reflects a diagnosis of migraine headaches and does not appear to attribute the Veteran's headaches to his service-connected allergic rhinitis with sinusitis.  At a March 2008 VA examination, the Veteran was diagnosed with "chronic headaches."  Nonetheless, the VA examination report does not provide an opinion as to the nature of the Veteran's chronic headaches nor does it provide an opinion as to whether the Veteran's chronic headaches are attributable to his service-connected allergic rhinitis with sinusitis.

Under the General Rating Formula for Sinusitis, a 10 percent disability rating may be assigned where sinusitis is manifested by one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is appropriate where sinusitis is manifested by three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) of antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum schedular 50 percent disability rating is assigned where the sinusitis has required radical surgery with chronic osteomyelitis, or; is manifested by near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.

Accordingly, the Veteran should be afforded a new VA examination to determine the current severity of the Veteran's allergic rhinitis with sinusitis, including the presence of any sinus pain or discharge and the frequency of such symptoms.  As part of the examination, the examiner should also determine the nature and etiology of the Veteran's chronic headaches.  If such headaches are determined to be etiologically related to his allergic rhinitis with sinusitis, the examiner should also provide an opinion as to the frequency of the Veteran's headaches.  38 C.F.R. § 3.159(c)(4).

In relation to the Veteran's claim for an initial disability rating in excess of 10 percent for cervical spine degenerative arthritis and an additional compensable disability rating for radiculopathies of the bilateral upper extremities, the Board notes that treatment records in the claims file reflect ongoing complaints of radicular symptoms in the Veteran's upper extremities.  Cervical spine MRIs performed in April 2008 and February 2009 have revealed multilevel disc degeneration and stenosis throughout the cervical spine.  A nerve conduction study performed in June 2008 revealed abnormal results which were interpreted as being indicative of a right thoracic outlet syndrome affecting the lower elements of the brachial plexus.  Following a July 2009 evaluation performed during the Veteran's active duty service, the Medical Evaluation Board diagnosed cervicalgia with spondylosis and C6-7 radiculitis.  To date, the Veteran has not been afforded a VA neurological examination to determine which nerve groups have been affected by the Veteran's radiculopathy and the severity of the Veteran's neurological symptoms.  Under the circumstances, the Veteran should be afforded such a VA examination.  The examination should also address the severity of the Veteran's degenerative condition in his cervical spine, as manifested by loss of cervical spine motion, abnormal gait, abnormal spine contour, or ankylosis.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for bilateral plantar fasciitis, a compensable initial disability rating for allergic rhinitis with sinusitis, an initial disability rating in excess of 10 percent for cervical spine degenerative arthritis, and an additional compensable initial disability rating for radiculopathies of the bilateral upper extremities, as secondary to cervical spine degenerative arthritis.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate each of his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain VA and private treatment records which pertain to treatment since December 2009 and to schedule the Veteran for VA examinations to determine the nature and etiology of his claimed bilateral plantar fasciitis, the current severity of his allergic rhinitis with sinusitis, and the current severity of his cervical spine degenerative disc disease and associated radiculopathy of the upper extremities. 

The Veteran should be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) of any private and/or VA medical providers who have rendered treatment for his feet, allergic rhinitis with sinusitis, neck and radicular symptoms in his upper extremities since December 2009.

2.  Then, the RO should contact any private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  After the development actions described above have been performed, the Veteran should be afforded a VA examination, with an appropriate VA examiner, to determine the nature and etiology of the Veteran's claimed bilateral plantar fasciitis.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

All indicated tests and studies (include necessary radiological studies such as x-rays, MRIs, or nerve conduction studies) should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.

The examiner is requested to provide a diagnosis of the Veteran's claimed bilateral foot disorder and offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the diagnosed bilateral foot disorder is etiologically related to an injury or disease incurred during the Veteran's active duty service, or, to any of the Veteran's service-connected disabilities (to include right and left knee degenerative arthritis with instability).  

A complete rationale should be given for all opinions and conclusions expressed.  Such rationale must include a discussion of all relevant evidence in the claims file (to include but not be limited to the Veteran's service treatment records, post-service treatment records, and the orthopedic findings expressed in the August 2006 and March 2008 VA examination reports), relevant findings on examination and from the Veteran's provided medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

4.  The Veteran should be afforded a VA examination, with an orthopedic spine surgeon or a neurosurgeon, to determine the nature, etiology, and severity of the neurological disorder in the Veteran's upper extremities.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

All indicated tests and studies (include cervical spine range of motion testing, necessary radiological studies such as x-rays, MRIs, or nerve conduction studies) should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.

The examiner should comment on the extent of cervical spine motion demonstrated by the Veteran, as well as any demonstrated ankylosis, abnormal gait, an/or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner should also determine whether any of the Veteran's neurological symptomatology is medically related to, or is a progression of, his service-connected cervical spine disability, and also, should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's cervical spine disability.  The examiner should also identify the nerve groups that are involved and provide his or findings as to the extent of any paralysis of the upper extremities.  The examiner should also offer an opinion as to whether the Veteran's cervical spine disorder has resulted in intervertebral disc syndrome and should also comment on the frequency and duration of any incapacitating episodes (episodes of signs and symptoms that require bed rest prescribed by a physician and treatment by a physician, if any).  The examiner should comment on the chronicity of the symptoms, whether such symptoms are constant, or nearly constant, and the effect of such symptoms on the Veteran's daily life and economic adaptability.

A complete rationale should be given for all opinions and conclusions expressed.  Such rationale must include a discussion of all relevant evidence in the claims file (to include but not be limited to the Veteran's service treatment records, post-service treatment records, and the findings expressed in the August 2006 and March 2008 VA examination reports), relevant findings on examination and from the Veteran's provided medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

5.  The Veteran should also be afforded a VA examination, with an appropriate examiner, to determine the current severity of the Veteran's allergic rhinitis with sinusitis and whether the Veteran's reported headaches are manifestations of his service-connected allergic rhinitis with sinusitis.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  Such findings should include the occurrence and frequency of any incapacitating episodes, the duration of any antibiotic treatment, and frequency of sinus pain and purulent discharge or crusting.  The examiner should also provide an opinion as to whether the Veteran's reported headaches are a manifestation of the Veteran's allergic rhinitis with sinusitis, and if so, comment as to the frequency and duration of such headaches and whether such headaches are incapacitating in nature.

The examiner should provide a complete rationale for all findings and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file (to include but not be limited to the Veteran's service treatment records, post-service treatment records, and the findings expressed in the August 2006 and March 2008 VA examination reports), relevant findings on examination and from the Veteran's provided medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

6.  After completion of the above development, the Veteran's claims of entitlement to service connection for bilateral plantar fasciitis, a compensable initial disability rating for allergic rhinitis with sinusitis, an initial disability rating in excess of 10 percent for cervical spine degenerative arthritis, and an additional compensable initial disability rating for radiculopathies of the bilateral upper extremities, as secondary to cervical spine degenerative arthritis, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


